311 F.2d 221
Gus F. KOEHLER, District Director of Internal Revenue,v.Lester O. COFIELD.
No. 7136.
United States Court of Appeals Tenth Circuit.
December 12, 1962.

Appeal from the United States District Court for the District of Kansas.
Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson, Chief, Appellate Section, Tax Division, Dept. of Justice, Washington, D. C., and Newell A. George, U. S. Atty., and R. Stanley Ditus, Asst. U. S. Atty., Topeka, Kan., for appellant.
Herbert W. Sandell, Manhattan, Kan., and Edward L. Baker, Overland Park, Kan., for appellee.
Before MURRAH, Chief Judge, and PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed December 12, 1962, on joint motion of the parties, D.C., 207 F.Supp. 73.